    Case 4:18-cv-00082-DN-DBP Document 2 Filed 11/13/18 Page 1 of 18




DAVID J. HOLDSWORTH (4052)
Attorney for Plaintiff
9125 South Monroe Plaza Way, Suite C
Sandy, UT 84070
Telephone (801) 352-7701
Facsimile (801) 567-9960
david_holdsworth@hotmail.com


  IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF UTAH

                                SOUTHERN DIVISION
 RICKY WAYNE WASHBURN,                     :             COMPLAINT
                                           :     (JURY TRIAL DEMANDED)
               Plaintiff,                  :
                                           :
        v.                                 :
                                           :
 PETRO WEST, INC. d.b.a. BEST              :
 PETROLEUM,                                : Case No. 4:18-cv-00082-DN
                                           :
               Defendant.                  : Hon. David Nuffer

              COMES NOW the Plaintiff, Ricky Wayne Washburn, who complains of

Defendant Petro West, Inc. d.b.a. Best Petroleum, demands trial by jury and as and for

causes of action alleges as follows:

                                   JURISDICTION

              1.     The District Court has jurisdiction of this case pursuant to federal

question. This action is brought pursuant to Title VII of the Civil Rights Act of 1964,

as amended, and the Americans with Disabilities Act of 1990, as amended, for

discrimination in employment and for retaliation. Jurisdiction is specifically conferred
    Case 4:18-cv-00082-DN-DBP Document 2 Filed 11/13/18 Page 2 of 18




on this Court by 42 U.S.C. § 2000 e (5). Equitable and other relief are also sought

under 42 U.S.C. § 2000 e (5) (g). Jurisdiction is also conferred by the Americans with

Disabilities Act of 1990, as amended. Jurisdiction is also based on 28 U.S.C. §§ 1331,

1332 and 42 U.S.C. § 1981, et. seq.

                                        PARTIES

              2.     Ricky Wayne Washburn is a citizen of the United States and a

former resident of the State of Utah.

              3.     Petro West, Inc. d.b.a. Best Petroleum (“Petro West”) is an entity

which conducts operations in the State of Utah and which is an “employer” within the

meaning of Title VII, and the Americans with Disabilities Act and which was Mr.

Washburn’s employer during all periods of time relevant to this action.

              4.     At all times relevant to this action, the individual(s) whose actions

and inactions are complained of herein are and/or were employees or agents of Petro

West, and for all purposes herein, acted within the course and scope of their

employment with and for Petro West such that their actions and inactions are

attributable to Petro West.

                                        VENUE

              5.     Venue is proper in this District, pursuant to 28 U.S.C. § 1391, in

that the claims arose in the State of Utah, Petro West employed Mr. Washburn in the


                                            2
     Case 4:18-cv-00082-DN-DBP Document 2 Filed 11/13/18 Page 3 of 18




State of Utah; all of the employment practices alleged herein were committed within

the State of Utah; and the relevant employment records are believed to be maintained

in the State of Utah.

              6.        Mr. Washburn alleges he has exhausted all administrative

procedures and remedies as to his alleged violations of the EEO laws and that the

EEOC has issued him a right to sue letter. Mr. Washburn alleges hie is filing the

Complaint within the 90-day period set forth in said Right to Sue Letter.

                                STATEMENT OF FACTS

              7.        At all times relevant hereto, Mr. Washburn was an employee if

Petro West.

              8.        A few months prior to August 11, 2017, Mr. Washburn was hired

by Petro West to work on installing underground fuel tanks at truck stops and gasoline

stations.

              9.        On August 11, 2017, before Mr. Washburn experienced his work-

related accident and sustained his work-related injuries, Mr. Washburn was qualified to

perform the essential functions of the job he held or desired. He had been performing

them without any problems for Petro West.




                                             3
    Case 4:18-cv-00082-DN-DBP Document 2 Filed 11/13/18 Page 4 of 18




              10.    Mr. Washburn alleges that, before his work-related injury, he was

able to do all of the physical functions of he job he held for eight (or more) hours a day

and had been doing them successfully.

              11.    On August 11, 2017, when he was working for Petro West on a

job site in Cedar City, Utah, Mr. Washburn suffered a serious on-the-job injury to his

back.

              12.    Mr. Washburn alleges that Daxton Gubler, Colton Edwards and

Van Belk witnessed his accident/injuries.

              13.    After sustaining his on-the-job injury, Mr. Washburn called his

supervisor, Chase Gubler, to tell him that he had been involved in a work accident and

suffered an on-the-job injury.

              14.    At first, Mr. Washburn thought that he had just suffered a minor

injury to his back and that, in a day or two, he would be feeling better.

              15.    After Mr. Washburn suffered his on-the-job injury on August 11,

2017, and as he continued to work the next day, Mr. Washburn’s back condition did

not improve, but got worse. He alleges his right leg became numb and that, when he

tried to walk, he would fall.

              16.    Mr. Washburn alleges that, due to the progression of his work-

related injury, he has developed impairments and limitations, including numbness and


                                            4
     Case 4:18-cv-00082-DN-DBP Document 2 Filed 11/13/18 Page 5 of 18




a lack of feeling in right leg which renders it practically useless, loss of control of his

bowels, he can no longer have sexual intimacy, his life has been changed drastically.

Such injuries also require full time use of a walker or Mr. Washburn falls and he must

use pain medication. All of the above limits Mr. Washburn’s ability to work. He

alleges his limitations are expected to last for the duration of his life.

               17.    Mr. Washburn alleges the accident has caused injuries which have

developed into an impairment which substantially limits several of his major life

activities and constitutes a disability.

               18.    Mr. Washburn alleges the impairment and restrictions summarized

above temporarily precluded Mr. Washburn from performing the essential functions

(normal duties) of the job he held. He alleges they did not preclude him from

performing the essential functions of the jobs he desired, which was to work limited

duty or light duty work, which he could do so successfully, until he was able to obtain

the necessary treatment and, hopefully, return to his regular job or other job with Petro

West.

               19.    Thus, Mr. Washburn alleges that, despite his limitations, he was a

qualified individual with a disability, in that he could have performed the essential

functions of jobs that he desired, that Petro West knew of or should have known of his

need for a reasonable accommodation, that he requested reasonable accommodations,


                                              5
    Case 4:18-cv-00082-DN-DBP Document 2 Filed 11/13/18 Page 6 of 18




that Petro West denied his requests for reasonable accommodations and that Petro

West took adverse action against him because he was a person with a disability and

because he requested reasonable accommodations and because he exercised his rights

to claim workers’ compensation coverage and benefits.

             20.    On Monday, August 15, 2017, Mr. Washburn alleges he told

Chase Gubler, his supervisor, and Heidi Peak, the construction coordinator, the he was

injured worse than he had originally thought and that he needed some time off because

he needed to go home to Texas (where he lived) so he could see a local doctor. Mr.

Washburn alleges Frank Niesprasck, Petro Wests’s manager, told him to go ahead and

seek medical treatment in his home area and give him his permission to use the

company credit card for any expenses related to his injuries. However, Mr. Niesprasck

told Mr. Washburn that he was not going to report the incident to workers’

compensation.

             21.    Mr. Washburn alleges that he then, by himself, directly reported

the injury to the company’s workers’ compensation insurance carrier and sought to file

a workers’ compensation claim. Mr. Washburn alleges Frank Niesprasck stymied that

effort by not filing a claim with the workers’ compensation insurance carrier.




                                           6
     Case 4:18-cv-00082-DN-DBP Document 2 Filed 11/13/18 Page 7 of 18




                22.   Thus, Mr. Washburn alleges that, when he later reported a

workers’ compensation injury to his employer, the employer refused to accept the

injury or report the injury.

                23.   Mr. Washburn alleges that he had to contact the Utah Labor

Commission to personally file a claim for workers’ compensation benefits, which he

did, and which eventually resulted in approval of his claim.

                24.   Mr. Washburn alleges that, after he contacted the workers’

compensation carrier directly, and took action to pursue filing a claim for workers’

compensation benefits, Petro West immediately reprimanded and constructively

terminated his employment for doing so.

                25.   Mr. Washburn alleges that, later, Petro West agents told him that,

because he left his job, supposedly without notice or permission to do so, Petro West

had considered that, as of August 15, 2017, considered Mr. Washburn had voluntarily

quit his job.

                26.   However, Mr. Washburn alleges that, after he reported to Chase

Gubler and Heidi Peak that his injuries were worse than he had originally thought, and

that he was going to need to go back home (to Texas) to get medical treatment, he was

given permission to leave the premises and he was also given permission to use the

company credit card to pay for any necessary expenses, medical or otherwise. Mr.


                                            7
     Case 4:18-cv-00082-DN-DBP Document 2 Filed 11/13/18 Page 8 of 18




Washburn alleges he did not abandon his job, did not quit, and did not do anything

except that which Petro West had authorized him to do.

              27.    Thereafter, Mr. Washburn sought medical treatment in Texas and

tried to get better to where he could return to work for Petro West in some capacity.

              28.    Mr. Washburn alleges that, on August 30, 2017, he sent an e-mail

to the payroll clerk with Petro West requesting directions on how to input his time

since he was not working due to an injury. Mr. Washburn alleges he received a

response from Mr. Niesprasck telling him that he had been terminated. Thus, Mr.

Washburn alleges that Petro West did not enter into a reasonable accommodation

dialogue with him, did not seek to accommodate his disability, did not offer him light

duty or leave, but just fired him.

              29.    Mr. Washburn alleges that he, as an employee who experienced a

serious work-related injury and who, while employed, became an individual with a

disability, is protected under the disability protection laws.

              30.    Mr. Washburn alleges that Petro West terminated Mr. Washburn’s

employment because (a) he had sustained a work-related injury; (b) he had become a

person with a disability; (c) he had reported the injury; (d) he had filed an accident

report and needed reasonable accommodations; and (e) he had inquired about workers’




                                             8
    Case 4:18-cv-00082-DN-DBP Document 2 Filed 11/13/18 Page 9 of 18




compensation coverage and benefits and had indicated that he was going to file a claim

for workers’ compensation benefits.

              31.    Mr. Washburn also alleges that, upon terminating his employment,

the company confiscated approximately 95% of his last paycheck and has also failed or

refused to return his personal items to him which he left at the Cedar City site — which

include approximately $1,800 worth of tools.

              32.    Mr. Washburn alleges Petro West’s position is that such an

employee is not protected — if a work-related injury renders such employee incapable

of performing the essential functions of the job he held on a temporary or permanent

basis, then he can be fired. It’s a nineteenth century “if you get hurt, you lose your

job” view of the law.

              33.    Mr. Washburn alleges the applicable laws work differently. The

disability protection laws do require an employer to provide reasonable

accommodations to an employee with a disability, if, by implementing such

accommodations, an employee could perform the essential functions of the positions

such employee held or desired.

              34.    Mr. Washburn is alleging that the disability protection laws

require Petro West to afford him a reasonable accommodation in the job he held or




                                            9
    Case 4:18-cv-00082-DN-DBP Document 2 Filed 11/13/18 Page 10 of 18




desired and that, if, by accommodating him, he could perform the essential functions of

the job he desired, he would be a “qualified” individual with a disability.

              35.    The disability protection laws do require Petro West to

accommodate employees with disabilities unless Petro West can demonstrate that to do

so would create an undue hardship. See, generally, the undersigned’s case of

Woodman v. Runyon, 132 F.3d 1330 (10th Cir. 1997), and the 10th Circuit’s en banc

decision in Smith v. Midland Brake, 180 F.3d 1154 (10th Cir. 1999), and the 10th

Circuit’s decision in Davidson v. American Online, Inc., 337 F.3d 1179 (10th Cir.

2003).

              36.    The disability protection laws do not “care” about the cause of a

disability — whether an employee’s impairment is caused by a work related accident or

non-work related causes. And the disability protection laws do not “care” about

whether an employee became disabled before coming to work for the employer in

question or only after the employee began working for the employer in question.

Whether the employee in question became a person with a disability due to a work-

related injury or became a person with a disability a day before he made a request for a

reasonable accommodation doesn’t make any difference to the inquiry.




                                           10
    Case 4:18-cv-00082-DN-DBP Document 2 Filed 11/13/18 Page 11 of 18




              37.    Mr. Washburn alleges Petro West could have accommodated Mr.

Washburn for at least a few days in some temporary or permanent position that already

existed doing work that needed to be done.

              38.    The facts place the issue of whether Mr. Washburn could have

performed the essential functions of a job he held or desired if Petro West had afforded

him reasonable accommodations and, therefore, whether he was a qualified individual

with a disability, in genuine dispute. See Taylor v. Garrett, 820 F.Supp. 933 (E.D. Pa.

1993), affirmed without opinion, 61 F.3d 896 (3rd Cir. 1995), Nighswander v.

Henderson, 172 F.Supp.2d 951 (N.D. Ohio 2001) (“position in question” for postal

service letter carrier with permanent lifting restrictions was modified carrier position

not original job, where employee had been working in modified position for quite a

length of time and modified position was a real job, not a temporary, make-work job).

Such allegations may become disputed and, thus, preclude summary judgment. See

Valdez v. Albuquerque Public Schools, 875 F.Supp. 740 (D.N.M. 1994) (where

employer transferred employee with incapacitated right arm to a light duty job, the

issue as to whether employee was a qualified individual with a disability should be

determined by evaluating whether employee could perform the essential functions of

the light duty job to which the employer transferred the employee, not the job the

employee was originally hired to perform). Thus, Mr. Washburn alleges he was a


                                            11
    Case 4:18-cv-00082-DN-DBP Document 2 Filed 11/13/18 Page 12 of 18




qualified individual with a disability and could have and should have been

accommodated and that Petro West failed to accommodate his disability.

              39.    Mr. Washburn alleges Petro West fired Mr. Washburn because he

got injured, was invoking his rights under the disability protection laws and was

seeking information about workers’ compensation coverage and benefits and because

he had indicated he was going to file and pursue a workers’ compensation claim.

              40.    Mr. Washburn alleges that, in taking adverse action against him,

Petro West treated Mr. Washburn differently than how it treated other non-disabled

employees, including, but not limited to, John Sherwood.

                                CAUSES OF ACTION

                    FIRST CAUSE OF ACTION
     DISCRIMINATION ON THE BASIS OF DISABILITY — DISPARATE
           TREATMENT AND FAILURE TO ACCOMMODATE

              41.    Plaintiff incorporates by this reference all allegations listed in

paragraphs 1 through 40 above as if alleged in full herein.

              42.    Mr. Washburn alleges he is a person with a disability in that he

has an impairment which is substantially limiting one or mor major life activities,

including lifting, carrying, sitting, standing and working.




                                            12
    Case 4:18-cv-00082-DN-DBP Document 2 Filed 11/13/18 Page 13 of 18




              43.    Mr. Washburn alleges he is a qualified individual with a disability

in that he could perform the essential functions of the job he held or desired with or

without a reasonable accommodation.

              44.    Mr. Washburn alleges that he requested a reasonable

accommodation or that Petro West knew or should have known that he needed a

reasonable accommodation.

              45.    Mr. Washburn alleges Petro West refused, declined or failed to

provide him with a reasonable accommodation.

              46.    Mr. Washburn also alleges that local management has not treated

similarly situated non-disabled employees in as harsh and adverse a manner as it

treated Mr. Washburn. Thus, Mr. Washburn alleges that the circumstances described

above constitute violations of the antidiscrimination provisions of the Americans with

Disabilities Act.

                      SECOND CAUSE OF ACTION
             RETALIATION ON THE BASIS OF DISABILITY AND
                 ENGAGING IN PROTECTED ACTIVITY

              47.    Plaintiff incorporates by this reference all allegations listed in

paragraphs 1 through 46 above as if alleged in full herein.




                                            13
    Case 4:18-cv-00082-DN-DBP Document 2 Filed 11/13/18 Page 14 of 18




              48.     Mr. Washburn alleges that, after and because of Mr. Washburn

requesting a reasonable accommodation, Petro West took adverse action against him

because of his engaging in protected activity.

              49.     Mr. Washburn alleges that the circumstances described above

constitute violations of the anti-retaliation provisions of the ADA.

                         THIRD CAUSE OF ACTION
                    COMMON LAW WRONGFUL TERMINATION

              50.     Plaintiff incorporates by this reference all allegations listed in

paragraphs 1 through 49 above as if alleged in full herein.

              51.     By seeking information about workers’ compensation coverage

and benefits, and otherwise seeking to exercise his workers’ compensation rights, Mr.

Washburn engaged in activity consistent with clear and substantial public policies.

              52.     After Mr. Washburn engaged in such protected activity, Petro

West took adverse employment action against him by interfering with his efforts to

pursue and obtain workers’ compensation benefits and by terminating his employment.

              53.     Petro West’s actions and inactions violate clear and substantial

public policies and, thus, its termination of Mr. Washburn constitutes a wrongful

termination recognized by the Utah Supreme Court in Touchard v. La-Z-Boy, 2006 UT

71, 148 P.3d 945 and Stone v. M&M Welding Construction, Inc., 2013 UT App. 233,

312 P.3d 934 (Utah App. 2013).

                                             14
    Case 4:18-cv-00082-DN-DBP Document 2 Filed 11/13/18 Page 15 of 18




                                       DAMAGES

              54.    Petro West’s actions and inactions, as described above, have

caused Mr. Washburn losses, injuries and other damages.

              55.    Such actions and omissions have caused Mr. Washburn to

experience the loss of wages and other benefits and privileges of his employment with

Petro West.

              56.    Such violations have also caused Mr. Washburn physical and

psychological upset, stress and distress.

              57.    Accordingly, Mr. Washburn alleges Petro West is liable to Mr.

Washburn for all wages, wage increases and benefits, and other compensation, to

which he would have been entitled but for Petro West’s violation of Title VII, and the

Americans with Disabilities Act, prejudgment interest on those losses, compensatory

damages, reasonable attorney’s fees, reasonable expert witness fees and any other costs

of this action, and for such other and further legal and equitable relief as this Court

deems appropriate.

                                PRAYER FOR RELIEF

              WHEREFORE, Ricky Wayne Washburn hereby prays for the following

relief:




                                            15
Case 4:18-cv-00082-DN-DBP Document 2 Filed 11/13/18 Page 16 of 18




        1.   On his First Cause of Action, for judgment determining that the

             Defendant violated the non-discrimination provisions of the

             Americans with Disabilities Act and is, therefore, liable to Mr.

             Washburn for damages equal to his lost wages, lost employment

             benefits, and other compensation which was denied or lost to Mr.

             Washburn as a result of the Defendant’s violations of Americans

             with Disabilities Act;

        2.   On his Second Cause of Action, for judgment determining that

             Defendant violated the anti-retaliation provisions of the ADA and

             is, therefore, liable to Mr. Washburn for pecuniary and non-

             pecuniary damages, for compensatory damages for emotional

             distress, and other harms and injuries;

        3.   On his Third Cause of Action, for judgment determining that

             Defendant wrongfully terminated Mr. Washburn’s employment

             and is, therefore, liable to Mr. Washburn for pecuniary and non-

             pecuniary damages, for compensatory damages for emotional

             distress, and other harms and injuries;

        4.   For prejudgment interest on his lost wages;




                                      16
Case 4:18-cv-00082-DN-DBP Document 2 Filed 11/13/18 Page 17 of 18




        5.    For Mr. Washburn’s reasonable attorneys’ fees, reasonable expert

              witness fees, and any other costs of the action;

        6.    For post-judgment interest on all amounts awarded to Mr.

              Washburn herein accruing from the date of judgment to the date of

              satisfaction of judgment awarded herein; and

        7.    For such other and further legal and equitable relief as this Court

              deems appropriate under the circumstances.

        DATED this 7th day of November, 2018.



                                     /s/ David J. Holdsworth
                                   David J. Holdsworth
                                   Attorney for Plaintiff




                                    17
    Case 4:18-cv-00082-DN-DBP Document 2 Filed 11/13/18 Page 18 of 18




                                     VERIFICATION

              Ricky Wayne Washburn, being first duly sworn, upon his oath, deposes

and says that he is the Plaintiff in the above-entitled action, that he has read the

foregoing COMPLAINT and understands the contents thereof, and the allegations made

therein are true of his own knowledge, except as to those matters alleged on

information and belief which he believes to be true.




                                             /s/ Ricky Wayne Washburn
                                            Ricky Wayne Washburn


              SUBSCRIBED AND SWORN to before me, a Notary Public, this ____

day of November, 2018.



                                            ___________________________________
                                            NOTARY PUBLIC

MY COMMISSION EXPIRES:                      RESIDING AT: _____________________

                                            ___________________________________
